DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendment
            The amendment filed 06/23/2021 has been entered.  Claims 1-18 and 20-23 remain pending in the application.  
The previous 35 USC 112 rejections of Claims 3-10 and 18 are withdrawn in light of Applicant’s amendment to Claims 3-4, 12 and 18.


Allowable Subject Matter
Claims 1-18 and 20-23 are allowed.

The following is an examiner’s statement of reasons for allowance:
With respect to Claim 1, the prior art of record does not disclose or make obvious a hydraulic power unit comprising a fluid tank having a top side, a bottom side and a side wall extending between the top side and the bottom side, but more specifically, 

While Fischer et al. (US 2,781,728) teach a reciprocating pump attached to tank sidewall and manifold, Fischer does not disclose or make obvious the manifold disposed above the top side of the fluid tank.  To modify Fischer such that the manifold is disposed above the top side of the fluid tank would eliminate the connection of the return passage to the manifold rendering Fischer inoperative.
With respect to Claims 2-16 and 23, their pendency on Claim 1 make them allowable.

With respect to Claim 17, the prior art of record does not disclose or make obvious a method of mounting a pump on a hydraulic power unit, specifically the step of shifting the pump laterally toward a manifold and a fluid tank such that a lower mounting portion abuts a first surface on a tank exterior side and the upper mounting portion abuts a second surface on a manifold exterior side.
With respect to Claims 18 and 20, their pendency on Claim 17 make them allowable.

With respect to Claim 21, the prior art of record does not disclose or make obvious a hydraulic power unit for powering a hydraulic tool comprising a motor supported by a frame, a drive supported by the frame and connected to the motor to receive a rotational output from the motor, the drive configured to convert the rotational 

With respect to Claim 22, see reasons for allowance, with respect to Claim 18 in previous Office action.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Response to Arguments
Applicant’s arguments, see Page 11, lines 13-28,  Page 12, lines 9-23 and Page 13, lines 5-15 and 17-23, filed 06/23/2021, with respect to Fischer et al. and Fourie et al., have been fully considered and are persuasive.  The previous rejections of Claims 1-17and 20-22 have been withdrawn. 




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY P. SOLAK whose telephone number is (571)272-8341.  The examiner can normally be reached on M-F 9-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba who can be reached at 469 295-9278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Timothy P. Solak
/tps/
Art Unit 3746
08/30/2021

/NATHAN C ZOLLINGER/Primary Examiner, Art Unit 3746